Case: 17-11554    Date Filed: 10/29/2018    Page: 1 of 20


                                                                          [PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 17-11554
                           ________________________

                     D.C. Docket No. 2:15-cv-00463-RCL-WC



ANGELA MCCULLOUGH,
MARQUITA JOHNSON,
KENNY JONES,
ALGI EDWARDS,
LEVON AGEE, et al.,
on behalf of themselves, individually, and on behalf of a class of all others
similarly situated,

                                                               Plaintiffs-Appellees,
                                       versus

ERNEST N. FINLEY, JR.,
Chief of Police of the City of Montgomery, in his individual and official capacities,
KEVIN MURPHY,
former Chief of Police of the City of Montgomery, in his individual and official
capacities,
LES HAYES, III,
former Presiding Judge of the Municipal Court of the City of Montgomery, in his
individual capacity,
MILTON J. WESTRY,
Presiding Judge of the Municipal Court of the City of Montgomery, in his official
capacity,
TODD STRANGE,
Mayor of the City of Montgomery, in his individual capacity,

                                                            Defendants-Appellants.
                Case: 17-11554       Date Filed: 10/29/2018       Page: 2 of 20


                               ________________________

                      Appeals from the United States District Court
                          for the Middle District of Alabama
                              _______________________

                                     (October 29, 2018)

Before WILLIAM PRYOR and MARTIN, Circuit Judges, and VRATIL, * District
Judge.

WILLIAM PRYOR, Circuit Judge:

       This appeal requires us to decide whether two municipal judges enjoy

absolute judicial immunity and a mayor and two police chiefs enjoy qualified

immunity from a complaint alleging claims of peonage and false imprisonment.

Several residents of Montgomery, Alabama, who were sentenced by the municipal

court for traffic violations, sued officials of the City of Montgomery for allegedly

operating a scheme to raise revenue by jailing indigent offenders for their failures

to pay fines and court costs. The indigent jailees allege that the current and former

presiding municipal-court judges, the mayor, and the current and former chiefs of

police oversaw this scheme. The judges, mayor, and chiefs asserted various

immunities and moved to dismiss the complaint. The district court denied their

motions. We reverse and remand.




*
 Honorable Kathryn H. Vratil, United States District Judge for the District of Kansas, sitting by
designation.


                                                2
              Case: 17-11554     Date Filed: 10/29/2018   Page: 3 of 20


                                 I. BACKGROUND

      Angela McCullough, Marquita Johnson, Kenny Jones, Algi Edwards, Levon

Agee, Adrian Floyd, Hassan Caldwell, Devron James, Ashley Scott, and

Christopher Mooney filed a complaint on behalf of a proposed class of indigent

jailees alleging that the City of Montgomery created a “modern day debtors’

prison.” The complaint alleges that the City aggressively collected fines and court

costs owed by individuals for various offenses, typically traffic tickets. But

indigent offenders, who could not afford to pay their fines, were forced to sit-out

the fines in jail by earning a credit of $50 a day.

      The jailees allege that, while in jail, they were forced to participate in a work

program, which allowed them to reduce their time in jail by working for an

additional credit of $25 a day. The jailees describe the work program as a “forced

labor policy” because they were allegedly threatened with more unlawful jail time

if they refused to work. For example, McCullough alleges that she was forced to

stand suicide watch over an inmate infected with hepatitis C. Edwards alleges that

he was forced to clean jail cells and pick up trash. And Johnson alleges that she

was forced to wash police cars and clean courtrooms.

      The jailees allege that the City increased municipal revenue by collecting

fines owed to the City, jailing indigent offenders who failed to pay their fines, and

coercing their labor while in jail. As evidence of the scheme’s success, the jailees



                                           3
              Case: 17-11554      Date Filed: 10/29/2018    Page: 4 of 20


allege that, in contrast with the City of Huntsville, the City of Montgomery raised

more than three times in fines and more than 15 times in court costs. And the

jailees allege that one investigative reporter, after observing the Montgomery

Municipal Court for a day, described the City as a “debt-collecting machine.”

      The jailees allege that this scheme originates from the top echelon of the

municipal government. The alleged architects of the scheme are Judge Westry, the

current presiding judge of the Montgomery Municipal Court; Judge Hayes, the

former presiding judge of the Montgomery Municipal Court; Mayor Strange, the

mayor of Montgomery; Chief Finley, the current chief of police; and Chief

Murphy, the former chief of police. These officials allegedly devised an

“extortionate scheme” to increase municipal revenue through “illegal policies,

practices or customs,” but the complaint fails to describe any specific policies other

than the judges’ policy of stacking tickets, where they treated each ticket as a

separate case with its own fines and court costs.

      The complaint fails to allege any particular facts to describe the individual

role that the judges, mayor, or chiefs played in the scheme. Instead, the complaint

groups the officials together when it alleges that the judges, mayor, and chiefs

ordered jailees to sit-out their fines in jail. The complaint alleges that the judges,

mayor, and chiefs collectively failed to provide meaningful hearings on indigency,

alternatives to jailing, and adequate access to counsel. It also alleges that the



                                            4
              Case: 17-11554     Date Filed: 10/29/2018    Page: 5 of 20


judges, mayor, and chiefs “systematically and repeatedly fail[ed] to advise” jailees

of their rights. And it alleges the judges, mayor, and chiefs maintained the work

program to force jailees to work to reduce their fines.

      The jailees allege that the judges, mayor, and chiefs are “individually liable

for their acts or omissions challenged in this case,” but the complaint fails to allege

individual acts that each took to further the scheme. The allegations instead

describe, in general terms, the judges’ and mayor’s regular duties of supervising

their respective branches of government. And the complaint alleges that the mayor,

as head of the municipal government, used the fines collected from the municipal

court to finance the City’s budget. The complaint also fails to allege the chiefs’

duties or when either chief was in office.

      The jailees filed their complaint against the City of Montgomery; Judicial

Correction Services, the private probation company used by the City; the judges;

the mayor; and the chiefs. After the jailees amended their complaint, all the

defendants moved to dismiss. The defendants asserted several immunity defenses

and argued that the complaint failed to state a claim. The jailees voluntarily

dismissed several of their claims. The district court then denied the defendants’

motions in part.

      The City, the judges, the mayor, and the chiefs appealed. This Court ruled

that we lacked jurisdiction to hear the City’s interlocutory appeal. But we also



                                             5
              Case: 17-11554      Date Filed: 10/29/2018    Page: 6 of 20


ruled that we have jurisdiction over the individual defendants’ appeal of the denial

of their alleged immunities.

      Because we dismissed the City’s appeal, only two counts of the complaint

remain relevant to this appeal. In the first count, the jailees allege that the judges,

mayor, and chiefs violated federal anti-peonage statutes, 18 U.S.C. §§ 1589, 1595,

which prohibit forced labor by coercive means. The work program, according to

the jailees, is forced labor because the City forced them to work to reduce their

fines under threats of more unlawful jail time. The jailees also allege that the

judges, mayor, and chiefs administered and benefitted from their forced labor. The

remaining allegations in this count quote the texts of the anti-peonage statutes and

name the defendants in reference to the statutes’ legal elements. In the second

count, the jailees allege that the judges, mayor, and chiefs falsely imprisoned the

jailees by unlawfully depriving them of their liberty for their failure to pay fines.

The jailees contend that this false imprisonment violates, among other provisions,

the Alabama Constitution’s prohibition “[t]hat no person shall be imprisoned for

debt.” Ala. Const. Art. I, § 20. And the complaint alleges that the judges, mayor,

and chiefs acted beyond their authority, in bad faith, or under a mistaken

interpretation of the law.




                                            6
              Case: 17-11554      Date Filed: 10/29/2018    Page: 7 of 20


              II. JURISDICTION AND STANDARD OF REVIEW

      This Court has jurisdiction over “final decisions of the district courts of the

United States,” 28 U.S.C. § 1291. “[A] district court’s denial of a motion to

dismiss ordinarily is not a ‘final decision.’” Carollo v. Boria, 833 F.3d 1322, 1327

(11th Cir. 2016) (alteration adopted) (quoting In re Hubbard, 803 F.3d 1298, 1305

(11th Cir. 2015)). But a district court’s denial of “qualified immunity at the

motion-to-dismiss stage of a proceeding is a ‘final decision’ within the meaning of

[section] 1291.” Ashcroft v. Iqbal, 556 U.S. 662, 671–72 (2009) (citation omitted).

For the same reason, a defendant may immediately appeal a denial of absolute

judicial immunity, Roland v. Phillips, 19 F.3d 552, 555 (11th Cir. 1994), and a

denial of state-agent immunity under Alabama law, Grider v. City of Auburn, 618
F.3d 1240, 1253 n.18 (11th Cir. 2010) (citing Sheth v. Webster, 145 F.3d 1231,

1238 (11th Cir. 1998)).

      When we review a denial of official immunity, we also review the

sufficiency of the complaint because whether it states a claim is “both ‘inextricably

intertwined with’ and ‘directly implicated by’” the immunity defense. Iqbal, 556
U.S. at 673 (citations omitted). A complaint is sufficient if it alleges “enough facts

to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007). “It is established law in this circuit that the Twombly–

Iqbal plausibility standard applies equally to” a complaint “involving defendants



                                            7
              Case: 17-11554     Date Filed: 10/29/2018   Page: 8 of 20


who are able to assert [] immunity as a defense.” Carollo, 833 F.3d at 1328

(citations and quotation marks omitted).

      We review a district court’s denial of an immunity defense de novo. Id. And

we review a district court’s denial of a motion to dismiss a complaint de novo. See

Courson v. McMillian, 939 F.2d 1479, 1486 (11th Cir. 1991). We must “accept[]

the factual allegations in the complaint as true,” and we must view them “in the

light most favorable to the plaintiff.” Speaker v. U.S. Dep’t of Health and Human

Servs. Ctrs. for Disease Control & Prevention, 623 F.3d 1371, 1379 (11th Cir.

2010).

                                 III. DISCUSSION

      We divide our discussion in two parts. First, we explain that absolute

judicial immunity bars the jailees’ claims against the judges. Second, we explain

that the jailees’ complaint fails to state a claim that overcomes the qualified and

state-agent immunity of the mayor and chiefs.

                 A. The Judges Enjoy Absolute Judicial Immunity.

      A judge enjoys absolute immunity from suit for judicial acts performed

within the jurisdiction of his court. See Stump v. Sparkman, 435 U.S. 349, 356–57

(1978); Dykes v. Hosemann, 776 F.2d 942, 945 (11th Cir. 1985) (en banc).

When we decide whether a judge enjoys absolute judicial immunity for a particular

act, we ask whether the judge acted in his judicial capacity. Dykes, 776 F.2d at



                                           8
              Case: 17-11554     Date Filed: 10/29/2018    Page: 9 of 20


945. We look at the nature and function of his act, not the propriety of the act

itself, and consider whether the nature and function of the particular act is judicial.

Mireles v. Waco, 502 U.S. 9, 13 (1991) (assessing “the particular act’s relation to a

general function normally performed by a judge”). For example, we ask not

“whether civil incarceration was appropriate” in a specific case but instead

“whether ordering civil incarceration is a judicial activity.” Sibley v. Lando, 437
F.3d 1067, 1071 (11th Cir. 2005).

      A judge’s motivation is irrelevant to determining whether his act was

judicial. A judge enjoys absolute immunity for judicial acts regardless of whether

he made a mistake, acted maliciously, or exceeded his authority. Dykes, 776 F.2d

at 947. And the “tragic consequences” that result from a judge’s acts do not

warrant denying him absolute immunity from suit. Stump, 435 U.S. at 363.

      The district court erred when it based its decision on the judges’ motivation

instead of the nature and function of their acts. The district court reasoned that the

judges’ acts were not judicial because “municipal revenue generation is not a

function normally performed by a judge.” But even if the judges were motivated to

generate municipal revenue, their acts “do[] not become less judicial by virtue of

an allegation of malice or corruption of motive.” Forrester v. White, 484 U.S. 219,

227 (1988); see also Scott v. Dixon, 720 F.2d 1542, 1546–47 (11th Cir. 1983)




                                           9
             Case: 17-11554      Date Filed: 10/29/2018    Page: 10 of 20


(explaining that a judicial officer who was allegedly motivated to further a

conspiracy enjoys absolute judicial immunity).

      Instead of assessing the motivation behind the judges’ acts, we determine

whether the nature and functions of the alleged acts are judicial by considering four

factors:

      (1) the precise act complained of is a normal judicial function; (2) the events
      involved occurred in the judge's chambers; (3) the controversy centered
      around a case then pending before the judge; and (4) the confrontation arose
      directly and immediately out of a visit to the judge in his official capacity.

Dykes, 776 F.2d at 946 (alteration adopted) (citation omitted). Each of those

factors favors immunity here. We consider each in turn.

      The first factor—whether a judge’s acts involve a normal judicial function—

weighs heavily in favor of immunity. The precise acts that the jailees allege that

the judges performed—their probation procedure, indigency hearings, provision of

counsel, sentences, and work program—are all judicial acts. A probation order, and

setting its terms, is “clearly” a judicial act. Owens v. Kelley, 681 F.2d 1362, 1370

(11th Cir. 1982). And a judge’s duty to advise indigent defendants of their rights,

even if done “in a way that makes a mockery of those rights,” is a judicial act.

Eggar v. City of Livingston, 40 F.3d 312, 315 (9th Cir. 1994). The appointment of

counsel, or failure to do so, is also a judicial act. Davis v. Tarrant Cty., 565 F.3d
214, 223 (5th Cir. 2009). And sentencing a defendant, including giving an

opportunity to reduce a sentence, is a judicial act. See Harris v. Deveaux, 780 F.2d
10
             Case: 17-11554     Date Filed: 10/29/2018    Page: 11 of 20


911, 915 (11th Cir. 1986) (holding that ordering incarceration is a normal judicial

function). Not a single act that the jailees allege that the judges performed falls

outside ordinary judicial functions.

      The jailees rely on Morrison v. Lipscomb, 877 F.2d 463, 466 (6th Cir. 1989),

where the Sixth Circuit ruled that a presiding judge’s moratorium on writs during

the holidays was not a judicial act, but that decision is inapposite. The moratorium

in Morrison was a “general order, not connected to any particular litigation” and

from which “no direct appeal [wa]s available.” Id. Unlike the moratorium in

Morrison, the judges’ alleged acts are connected to particular litigation because

each jailee was sentenced for a failure to pay fines within the context of an

individual case. And each jailee could have directly appealed the judges’ acts

concerning his probation, hearings, counsel, and sentence.

      Although we agree that a judge is not entitled to judicial immunity for

administrative acts performed in his capacity as presiding judge, see Forrester, 484
U.S. at 228, the judges’ acts were not administrative simply by virtue of the fact

that each served as presiding judge of the Montgomery Municipal Court. In other

words, the judges’ judicial acts were not transformed into administrative acts

because the judges held a status as presiding judge.

      The second factor—where the alleged events occurred—also supports the

conclusion that the jailees challenge judicial acts because their allegations describe



                                          11
              Case: 17-11554     Date Filed: 10/29/2018    Page: 12 of 20


events that occurred in the judges’ courtrooms. The alleged hearings and what

happened at those hearings, including whether a defendant was advised of his

rights or appointed counsel, occurred in a courtroom. And when the judges ordered

the jailees to sit-out their fines, the judges did so in a courtroom.

      The third factor—whether the controversy centers around a case pending

before a judge—also favors the judges’ immunity. The district court highlighted

that the jailees “do not challenge any individual rulings of Presiding Judge Hayes”

as an “important nuance.” But the judges ordered each jailee to sit-out his or her

fines during a pending case.

      The fourth factor—whether the confrontation arose from a visit to the judge

in his official capacity—strongly favors immunity because the jailees allege acts

that arose in connection with the judges’ official capacities. Indeed, McCullough

alleges that she was sentenced “[w]hen she appeared before Presiding Judge Les

Hayes.” And Johnson alleges that “[a]t the probation revocation hearing[,] Judge

Les Hayes . . . did not make any inquiry” into her indigency. That is, the complaint

describes appearances before judges in their official capacities.

      Because the judges’ acts were judicial, they enjoy absolute judicial

immunity unless they acted in the “clear absence of all jurisdiction.” Stump, 435
U.S. at 357 (citation and quotation marks omitted). A judge acts in “clear absence




                                           12
              Case: 17-11554     Date Filed: 10/29/2018     Page: 13 of 20


of all jurisdiction” only if he lacked subject-matter jurisdiction. See Dykes, 776
F.2d at 947–49. That rare circumstance is not alleged here.

      Alabama law empowers municipal-court judges to order defendants to sit-

out fines in jail, Ala. Code § 15-18-62, so the judges did not exceed their subject-

matter jurisdiction when they did so. See also id. § 15-18-64. The jailees’

“[d]isagreement with the action taken by [each] judge . . . does not justify

depriving [him] of his immunity.” Stump, 435 U.S. at 363. All of the jailees’

claims against the judges are barred by absolute judicial immunity.

 B. The Mayor and the Chiefs Enjoy Qualified and State-Agent Immunity from the
                               Jailees’ Complaint.

      The mayor and chiefs challenge the denial of qualified and state-agent

immunity, so we must consider whether the jailees stated a claim sufficient to

overcome those immunities. See Iqbal, 556 U.S. at 672–75. “Qualified immunity

shields government officials acting within their discretionary authority from

liability unless the officials ‘violate clearly established statutory or constitutional

rights of which a reasonable person would have known.’” Franklin v. Curry, 738
F.3d 1246, 1249 (11th Cir. 2013) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818

(1982)). And under Alabama law, state-agent immunity shields government

officials acting within their discretionary authority from liability unless the

officials “acted willfully, maliciously, fraudulently, in bad faith, beyond his or her

authority, or under a mistaken interpretation of the law.” Hill v. Cundiff, 797 F.3d
13
              Case: 17-11554      Date Filed: 10/29/2018    Page: 14 of 20


948, 980–81 (11th Cir. 2015) (alteration adopted) (citation and quotation marks

omitted). The jailees do not dispute that the mayor and chiefs acted within the

scope of their discretionary authority, so the burden shifts to the jailees to

overcome those immunities. Carollo, 833 F.3d at 1328. To determine whether the

jailees satisfy their burden, we turn to whether their complaint states a claim.

       Although Federal Rule of Civil Procedure 8 does not require detailed factual

allegations, it requires “more than [] unadorned, the-defendant-unlawfully-harmed-

me accusation[s].” Iqbal, 556 U.S. at 678. A plaintiff survives a motion to dismiss

only if his complaint alleges “sufficient factual matter, accepted as true, [that]

state[s] a claim to relief that is plausible on its face.” Id. (citation and quotation

marks omitted).

       To decide whether a complaint survives a motion to dismiss, we use a two-

step framework. See id. at 678–81; Franklin, 738 F.3d at 1250–51. First, we

identify the allegations that are “no more than conclusions.” Iqbal, 556 U.S. at 679.

Conclusory allegations are not entitled to the assumption of truth. Id. Second, after

disregarding conclusory allegations, we assume any remaining factual allegations

are true and determine whether those factual allegations “plausibly give rise to an

entitlement to relief.” Id.

      The district court failed to follow this two-step framework when it evaluated

whether the jailees’ complaint stated a claim. Indeed, the district court ignored the



                                            14
             Case: 17-11554     Date Filed: 10/29/2018    Page: 15 of 20


first step by accepting the complaint’s conclusory allegations as true. But we

cannot decide that the jailees state a claim by “credit[ing] [the] complaint’s

conclusory statements.” Id. at 686. Had the district court followed the two-step

framework, “the insufficiency of [the jailees’] allegations would have been

obvious.” Franklin, 738 F.3d at 1251. We apply the two-step framework to the

jailees’ complaint, as we must, and begin with the first step.

      A plaintiff must plead more than “labels and conclusions” or “a formulaic

recitation of the elements of a cause of action.” Twombly, 550 U.S. at 555. To be

sure, a plaintiff may use legal conclusions to structure his complaint, but legal

conclusions “must be supported by factual allegations.” Iqbal, 556 U.S. at 679. We

identify conclusory allegations and then discard them—not “on the ground that

they are unrealistic or nonsensical” but because their conclusory nature “disentitles

them to the presumption of truth.” Id. at 681.

      The jailees allege that the mayor and chiefs, government officials “at the

highest level,” id. at 668, created and implemented an unlawful scheme and

intentionally subjected them to that scheme, but Iqbal illustrates why the jailees are

“armed with nothing more than conclusions,” id. at 678–79. Iqbal, a Muslim man,

filed a complaint against the attorney general of the United States and the director

of the Federal Bureau of Investigation after he was detained in the aftermath of the

September 11 terrorist attacks. Iqbal alleged that the attorney general was the



                                          15
             Case: 17-11554     Date Filed: 10/29/2018     Page: 16 of 20


“principal architect” and the FBI director was the “instrument[]” behind an

unlawful policy of subjecting detainees to harsh conditions on account of race,

religion, or national origin. Id. at 680–81. The attorney general and FBI director

asserted that qualified immunity barred Iqbal’s claims because his complaint failed

to state a claim against them, and the Supreme Court agreed. Id. at 666, 681. After

discarding the complaint’s conclusory allegations, the Supreme Court held that

Iqbal’s complaint failed to state a plausible claim. Id.

      Substitute the mayor for the attorney general and the chiefs for the FBI

director in Iqbal, and the comparison is uncanny. Like the complaint in Iqbal,

which labeled the attorney general as the “principal architect” and the FBI director

as the “instrument[]” behind an unlawful detention policy, the jailees’ complaint

alleges that the mayor “adopted” and the chiefs “administered” an unlawful

scheme to increase municipal revenue. The complaint in Iqbal alleged that the

attorney general and the FBI director “knew of, condoned, and willfully and

maliciously agreed to subject [Iqbal] to harsh conditions of confinement as a

matter of policy.” Id. at 680. Similarly, the jailees allege that the mayor and chiefs

“adopted, ratified[,] and administered policies, practices[,] or customs” that were

“part of a scheme designed to increase municipal budgets . . . through

imprisonment for nonpayment [of fines] . . . and the use of coerced jail labor.” And




                                          16
             Case: 17-11554     Date Filed: 10/29/2018    Page: 17 of 20


the jailees allege that the mayor and chiefs acted “intentionally and unlawfully,” as

well as “recklessly, wantonly, willfully, maliciously, or in bad faith.”

      We must discard the conclusory allegations that the mayor and chiefs

created and implemented a scheme. As the Supreme Court has explained,

allegations that government officials were the “principal architect” and

“instrument[]” behind an unlawful policy, without supporting allegations, are

conclusory. The allegations that the mayor “adopted” and the chiefs

“administered” an unlawful scheme to increase municipal revenue, without more,

are “not entitled to be assumed true.” Id. at 681. And the allegations that the mayor

and chiefs intended to subject jailees to the scheme are conclusory.

      The district court ruled that the jailees’ allegations are “very much tied to

bad faith,” but it ignored that these allegations merely recite the legal elements that

the jailees must establish to overcome state-agent immunity. See Hill, 797 F.3d at

980 (explaining that officials are not entitled to state-agent immunity under

Alabama law if they acted willfully, maliciously, or in bad faith). The jailees

cannot overcome the mayor’s and chiefs’ immunity with conclusory allegations

that “carry no weight.” Franklin, 738 F.3d at 1251.

      The absence of allegations about any individual acts of the mayor or chiefs

reinforces the conclusory nature of the jailees’ complaint. The jailees allege that

the mayor and chiefs are “individually liable for their acts or omissions,” but the



                                          17
             Case: 17-11554      Date Filed: 10/29/2018    Page: 18 of 20


complaint fails to “provid[e] the facts from which one could draw such a

conclusion.” Id. The complaint alleges the mayor’s and chiefs’ names and titles,

but nothing about “the significance of their titles, their individual roles in the

[scheme], their personal interactions or familiarity with [jailees], their length of

service, their management policies, or any other characteristics that would bear on

whether they knew about” the scheme that they allegedly operated. Id. at 1251–52.

We cannot even infer from the complaint when either chief was in office. Nor can

we infer that the mayor or chiefs were ever present in a municipal courtroom when

jailees were sentenced or in a municipal jail when jailees were forced to work.

      After we discard conclusory allegations, the second step in our evaluation of

a complaint is to assume that any remaining factual allegations are true and

determine whether those allegations state a plausible claim. Iqbal, 556 U.S. at 679.

To state a plausible claim, factual allegations must “allow[] the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. at

678. That is, a complaint must contain factual allegations that are “enough to raise

a right to relief above the speculative level.” Twombly, 550 U.S. at 555. Factual

allegations, although consistent with a plaintiff’s theory, may fail to state a

plausible claim “given more likely explanations.” Iqbal, 556 U.S. at 681.

      The jailees argue that their complaint contains “great factual detail,” but we

disagree. After discarding their conclusory allegations, we struggle to find factual



                                           18
             Case: 17-11554      Date Filed: 10/29/2018    Page: 19 of 20


allegations left in the complaint, and the few factual allegations that remain do not

state a plausible claim.

      The jailees allege that the City of Montgomery collected more fines and

court costs than the City of Huntsville, which has a similar population, but even if

true, the difference in municipal revenues does not “nudge[] [the jailees’] claims

across the line from conceivable to plausible.” Twombly, 550 U.S. at 570. Perhaps

there is more crime in Montgomery. This lone factual allegation does not support a

plausible inference of a scheme by the mayor and chiefs, “given more likely

explanations” for the difference in municipal revenues. Iqbal, 556 U.S. at 681. The

alleged difference in revenues fails to raise the jailees’ “right to relief above the

speculative level.” Twombly, 550 U.S. at 555.

      The jailees’ complaint contains factual allegations about misconduct in the

municipal court, but as we explained, that misconduct concerns judicial acts. And

any connection between the judicial acts and the mayor and chiefs is “too

chimerical to be maintained.” Iqbal, 556 U.S. at 681. The jailees do not allege that

the mayor or chiefs presided over any proceedings in which they could have

informed a defendant of his rights, appointed counsel, or considered alternative

sentences. And certainly, the mayor and chiefs did not sentence jailees to sit-out

their fines. No factual allegations in the complaint plausibly connect the mayor or

chiefs to these judicial acts, and without any “factual enhancement,” the complaint



                                           19
             Case: 17-11554     Date Filed: 10/29/2018   Page: 20 of 20


“stops short of the line between possibility and plausibility.” Twombly, 550 U.S. at

557.

                                IV. CONCLUSION

       We REVERSE the denial of judicial immunity to Judge Westry and Judge

Hayes, we REVERSE the denial of qualified and state-agent immunity to Mayor

Strange, Chief Finley, and Chief Murphy, and we REMAND for proceedings

consistent with this opinion.




                                         20